DETAILED ACTION
	This is a final Office Action on the merits for application 17/292,624. Receipt of the amendments and arguments filed on 08/17/2022 is acknowledged.
Claims 11, 12, and 14-30 are pending.
Claims 1-10 and 13 are cancelled.
Claims 11, 12, and 14-30 are examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the footing as defined in claims 11 and 28 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 14-20, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11 and 28 have been amended to define a footing connected to a bottom end of the stake, where such a footing has not been previously disclosed nor depicted within the originally filed specification and thus is considered to define new matter. Moreover, claims 12, 14-20, and 29-30 are rejected under 35 U.S.C. 112(a) for their dependency upon claim 11 or 28.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, 14-20, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above, claims 11 and 28 have been amended to define a footing connected to a bottom end of the stake, which is considered to define new matter and render the claimed invention indefinite since one of ordinary skill in the art would not know what element is being defined. The drawings and specification only define the stake as comprising of a threaded part that extends above a part which is to be embedded within the ground and thus one of ordinary skill in the art would not know whether such a portion of the stake embedded within the ground is considered the footing or whether the footing is a separate element that is to be added and attached to the stake. For examining purposes and in light of the specification and drawings, the footing is considered a separate element that is configured to extend horizontally relative to the stake and attach to the bottom end of the stake. Moreover, claims 12, 14-20, 29, and 30 are considered to indefinite for their dependencies upon claim 11 or 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Publication 2003/0146365) in view of Butler (U.S. Patent 5,830,378).
Regarding claim 11, Miller et al. disclose a concrete formwork system for forming adjacent concrete panels on a ground surface (the forms #10 are configured to be set to form a concrete formwork), said concrete formwork system comprising:
a formwork panel (#10) including a pair of longitudinally extending spaced-apart vertically opposed rails (#37 and #38);
a stake (#11); and
a support bracket (#12; see figure 6) including an engagement formation (the formation formed by elements #55 and #56) insertable between the opposed rails (see figure 5) when in an unlocked orientation (the left orientation of figure 5) and thereafter rotatable to a locked orientation relative to the opposed rails such that the engagement formation is locked by the opposed rails against lateral withdrawal from the formwork panel (the right orientation of figure 5), the support bracket defining an aperture (the aperture #53 formed by walls #57 and #58) configured to receive the stake (see figures 1 and 6), the support bracket including a locking rib (#46) configured to engage the stake to prevent movement of the stake along a longitudinal axis of the aperture (see figure 1, where the locking rib #46 is configured to engage the stake #11 and prevent both horizontal and vertical movement of the stake due to the contact between the stake and the inside surface #52 using the wedge).
However, Miller et al. do not disclose the use of a footing connected to a bottom end of the stake as defined. It is highly well known in the art, as evidenced by Moseid, that stakes #300 of a concrete formwork system can instead comprise of threaded stake portion #306 which comprise of a footing #308 extending at a bottom end thereof in order to provide a support for the stake upon the ground when the stake is not to be embedded within the ground. Therefore, it would have been obvious to have constructed the stake of Miller et al. to comprise of a footing that is attached thereto, as taught in Moseid, in order to provide a sturdy support surface between the stake and the ground it is to be supported by when the stake cannot be embedded within the ground. 
Furthermore, if the Examiner is considered to over broadly interpret the support bracket of Miller et al. as comprising of a locking rib, it is highly well known in the art, as evidenced by Moseid, that locking ribs #502 can be used to engage a stake to prevent movement of the stake through an aperture of the formwork panel. See figures 5 and 6. Therefore, it would have been obvious to have provided a locking rib, as taught in Moseid, within the support bracket of Miller et al. in order to prevent vertical and horizontal movement of the stake within the aperture of the support bracket.
Regarding claim 12, Miller et al. in view of Moseid render obvious when the engagement formation is in the locked orientation, the engagement formation is unlockable from the opposed rails by rotation of the engagement formation about a lateral axis (see figure 5 of Miller et al., where rotation along the lateral, z-axis allows for unlocking of the engagement formation from the rails).
Regarding claim 14, Miller et al. in view of Moseid render obvious the stake is threaded (see figure 7 of Moseid at #306, where such features are provided within Miller et al. as explained above).
Regarding claim 16, Miller et al. in view of Moseid render obvious the support bracket terminates above a lower edge of the formwork panel when the engagement formation is in the locked orientation relative to the opposed rails of the formwork panel (see figures 1 and 5 of Miller et al.).
Regarding claim 17, Miller et al. in view of Moseid render obvious the formwork panel is formed as a unitary part (see figure 1 of Miller et al.).
Regarding claim 18, Miller et al. in view of Moseid render obvious the formwork panel includes a pair of longitudinal extending opposed sidewalls (Miller et al.; #16 and #17).
Regarding claim 19, Miller et al. in view of Moseid render obvious the support bracket is formed as a unitary part (see figures 6 and 7 of Miller et al., where the support bracket and locking rib, as explained above, are considered a unitary part when the locking rib is attached to the support bracket and thus cannot move relative to the support bracket).
Regarding claim 20, Miller et al. in view of Moseid render obvious the support bracket includes a central rib (the V-shaped rib #53 of Miller et al. that forms the aperture) extending along the length of the support bracket (see figures 6 and 7 of Miller et al.).

Allowable Subject Matter
Claims 21-27 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as if rewritten to overcome the 35 U.S.C. 112(b) rejections of such intervening claims.
Claims 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record disclose concrete formwork systems which comprise of either a threaded stake, as taught in Moseid or Arnold (WO2009153604), or a smooth stake, as taught in Flathau (U.S. Patent 5,261,635) and Miller et al. Such stakes are thus attached to an aperture of the concrete formwork using either a wedge to press the stake against the aperture, a nut to thread the stake in place, or a set pin to hold the stake in place. Such prior art references thus lack the teaching of a stake which can be slid through the aperture in one orientation and rotated along the longitudinal axis of the stake to lock the stake in the aperture. It would also be impermissible hindsight to modify such stakes and support brackets to meet each and every feature of the claimed invention as presently defined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 12, and 14-30 have been considered but are moot because Applicant’s amendments to the claims required the use of different rejections or references to meet such limitations newly added.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635